DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 05/16/2022. Claims 1-4, 6-10,12-14, 21-23 and 25-29 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10,12-14, 21-23 and 25-29 are allowed.
Regarding to claim 1, 9 and 21, the best prior art found during the prosecution of the application, Aljadeff WIPO Application No. WO 2018/011792 A1) hereinafter referred as Aljadeff, in view of Bartov et al US Patent No.:( US 2017/0131383 A1) hereinafter referred as Bartov. Aljadeff discloses the UAV may perform with the mobile devices measurements which may require transmission and reception of wireless signals between the UA V and the mobile device. The UAV may perform with one or a plurality of mobile devices, two-way ranging (TWR), symmetrical double sided - two-way ranging (SDS-TWR), measurements based on TOA (Time of Arrival) and TOT (Time of Transmission) of wireless signals, measured by both the mobile device and the UAV KHz). In certain aspects of the disclosed embodiments, the LF transmitter may transmit through the LF antenna messages which may be received by mobile devices. In certain aspects of the disclosed embodiments, the messages transmitted by the LF transmitter may trigger RFID tags that received the LF message to start an operation. information. The transmitted Poll message may be received after some delay (i.e. due to the propagation time) by the UWB receiver in the UAV. The UWB receiver may time stamp the reception of the Poll message at time TRP, Bartov teaches the beacons communicate with tag in one embodiment along data links illustrated as lines using Ultra-WideBand (UWB) technology as indicated at by UWB ranging signal lines. UWB offers the potential of achieving high ranging accuracy through signal time of arrival (TOA) measurements, even in harsh environment, due to its ability to resolve multipath signals and to penetrate obstacles. For example, information related to a separation distance between a pair of nodes A and B in a UWB network can be obtained using measurements of signal propagation delay, or time-of flight (TOF). However, Aljadeff, and of Bartov fail to teach secure multicast and broadcast ranging. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the first ranging poll includes one of an identification of a type of ranging operation, a number of ranging rounds to be performed, a duration of a ranging round, a number of response slots, a ranging round counter, a pointer to a next ranging poll, an indication of whether the polling response messages are scheduled, a slot assignment for the polling response messages or a maximum number of attempts for each polling response message; and a processor configured to determine a respective propagation delay for each of the received polling response messages and determine a respective distance to each of the first subset of the second devices based on at least the respective propagation delays. The claims 1, 9 and 21 and further defined by the latest amendments filed on 02/16/2022. Therefore, claims 1, 9 and 21 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642